uniform tsae aist department of the treasury internal_revenue_service washington d c tax exempt and oo er oe may rl onne op et att legend company a company b state e state f state g plan x plan y administrator law firm za law firm zb this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by a letter dated date in which you request an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified page separate lines of business ‘qslobs’ under sec_414 of the internal_revenue_code_of_1986 as amended the code and sec_1 r -i b and r -4 of the treasury regulations the following facts and representations support your ruling_request company a headquartered in state e is engaged primarily in the exploration for and the acquisition development production marketing and sale of natural_gas natural_gas liquids and crude_oil company b headquartered in state f is engaged exclusively in the business of drilling gas and oil wells company a sponsors plan x for the benefit of its employees and the employees of its subsidiaries other than company b plan x was established date and its plan_year is the calendar_year company a employed administrator z located in state g to perform administrative functions for plan x company a also employed outside erisa counsel law firm za located in state g to work directly with administrator z and provide legal services with respect to plan x company a relied upon both of their advisors for advice and erisa compliance for plan x on date company a completed the acquisition of all the drilling assets of company b and operates the assets of company b company a owns of the outstanding_stock of company b company a established plan y with an effective date of date for the employees of company b with the calendar_year as its plan_year company a relied upon both administrator z and law firm za for advice and erisa compliance with respect to plan y for the and plan years administrator z completed the coverage test on an aggregated basis for both company a and company b employees and determined that plan x would not meet the coverage requirement unless company a utilized the transition rule_of code sec_410 or the qslob rules of the code sec_414 for company a applied the transition rule_of code sec_410 for plan x to meet the code sec_410 coverage requirements for the plan_year and subsequent plan years company a intended for plan x to utilize the separate_line_of_business rules of code sec_414 and the regulations hereunder your authorized representative law firm 2b has presented a fax dated date from a representative of administrator z in which company a was advised that it could maintain a separate_line_of_business for company b even before plan y was even established this fax also indicated that company b was a separate_line_of_business and that the internal_revenue_service had been so notified by means of the filing of the calendar_year form_5500 in addition law firm zb has provided a copy of the determination_letter request form and schedule q filed for company a on date relating to the page gust amendments for plan x by law firm za the former counsel law firm za indicated on schedule q that employees of company b were being excluded under the qslob rules part il line e of schedule q shows employees were being excluded because they were employed by other qslobs however part il line of schedule q indicates that company a was not using the qslob rules law firm za contacted administrator z who provided the employee information for both company a and company b law firm za did not question the information provided by administrator z and prepared the request to the internal_revenue_service for a determination_letter showing the permitted exclusions of company b’s employees because of compliance with qslob requirements in october of company a decided to move the administration of both plans to a new provider effective date1 and at the same time decided to hire law firm zb located in state e since company a’s headquarters had moved to state e law firm zb discovered that company a had not in fact given notice to the internal_revenue_service of its election to operate qslobs company a was advised by law firm zb that it should have filed form 5310-a with the irs by date in order to treat company a and company b as qslobs neither administrator z’s representative nor law firm za had instructed company a to file an election to be treated as a qslob even though company a had clearly intended to apply the qslob rules for the and subsequent plan years based on the above you through your authorized representative request the following ruling that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301 have been satisfied accordingly an extension of days from the date of this ruling letter is granted for company a to make the above referenced election for all plan years beginning on or after date in general for purposes of sec_129 and sec_410 of the code an employer shall be treated as operating separate lines of business during any year if the employer for bona_fide business reasons operates separate lines of business an employer operating qslobs will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business line code sec_414 subtitle a requires that an employer notify the secretary_of_the_treasury that line_of_business is being treated as separate for purposes of code sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of rev_proc page provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code it the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of rev_proc sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 of the regulations will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 of the regulations to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i ii request relief under this section before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control page iii iv v failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability company a’s request contains a detailed affidavit describing the events that led to the failure to give notice of it’s qslob election and the discovery of the failure which description is consistent with example of sec_301_9100-3 of the regulations in date company a’s erisa counsel discovered that notice had not been given and company a has promptly filed for relief in accordance with this sec_301_9100-3 of the regulations under paragraph b i company a is deemed to have acted reasonably and in good_faith because company requested relief before the failure to make the regulatory election was discovered by the internal_revenue_service additionaily pursuant to paragraph b v company a is deemed to have acted in good_faith since it relied on administrator z and law firm za to timely make it's qslob election the plan_year is within the statute_of_limitations with respect to your request for relief we believe that based on the information submitted and the representations contained herein good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301 9100-i have been satisfied accordingly an extension of days from the date of this ruling letter is granted for company a to make the above referenced election for all plan years beginning on or after date no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you have any questions about this ruling contact at ry yours frangés_v sloan employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose cc
